  Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 1 of 58

                                                               FILED
                                                        September 30, 2020
                                                        CLERK, U.S. DISTRICT COURT
                                                        WESTERN DISTRICT OF TEXAS

                                                                      klw
                                                     BY: ________________________________
                                                                             DEPUTY



                                            1:20-mj-841 SH




09/30/2020
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 2 of 58




                                           1:20-mj-841 SH




                                            1:20-mj-842 SH




                                            1:20-mj-843 SH




                                             1:20-mj-844 SH




                                             1:20-mj-845 SH
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 3 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 4 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 5 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 6 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 7 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 8 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 9 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 10 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 11 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 12 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 13 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 14 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 15 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 16 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 17 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 18 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 19 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 20 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 21 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 22 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 23 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 24 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 25 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 26 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 27 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 28 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 29 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 30 of 58
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 31 of 58
          Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 32 of 58




                                       ATTACHMENT A

  I.   Property to Be Searched

               This warrant applies to information associated with the Facebook user ID:
                  https://www.facebook.com/profile.php?id=100008210433667

that is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a

company headquartered in Menlo Park, California.


 II.   Information to be disclosed by Facebook

       To the extent that the information described in this Attachment, is within the possession,

custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)     All contact and personal identifying information, including full name, user

               identification number, birth date, gender, contact e-mail addresses, physical

               address (including city, state, and zip code), telephone numbers, screen names,

               websites, and other personal identifiers.


       (b)     All activity logs for the account and all other documents showing the user’s posts

               and other Facebook activities from May 23, 2020 to June 6, 2020;


       (c)     All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them from May 23, 2020 to

               June 6, 2020, including Exchangeable Image File (“EXIF”) data and any other

               metadata associated with those photos and videos;
  Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 33 of 58




(d)   All profile information;


(e)   From May 23, 2020 to June 6, 2020, all News Feed information; status updates;

      videos, photographs, articles, and other items; Notes; Wall postings; friend lists,

      including the friends’ Facebook user identification numbers; groups and networks

      of which the user is a member, including the groups’ Facebook group

      identification numbers; future and past event postings; rejected “Friend” requests;

      comments; gifts; pokes; tags; and information about the user’s access and use of

      Facebook applications;


(f)   All records or other information regarding the devices and internet browsers

      associated with, or used in connection with, that user ID, including the hardware

      model, operating system version, unique device identifiers, mobile network

      information, and user agent string;


(g)   All other records and contents of communications and messages made or received

      by the user from May 23, 2020 to June 6, 2020, including all Messenger activity,

      private messages, chat history, and video and voice calling history;


(h)   All “check ins” and other location information from May 23, 2020 to June 6,

      2020;


(i)   All IP logs, including all records of the IP addresses that logged into the account;


(j)   All records of the account’s usage of the “Like” feature, including all Facebook

      posts and all non-Facebook webpages and content that the user has “liked” from

      May 23, 2020 to June 6, 2020;


(k)   All information about the Facebook pages that the account is or was a “fan” of;
         Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 34 of 58




       (l)     All lists of friends created by the account from May 23, 2020 to June 6, 2020;


       (m)     All records of Facebook searches performed by the account from May 23, 2020

               to June 6, 2020;


       (n)     The types of service utilized by the user;


       (o)     The length of service (including start date) and the means and source of any

               payments associated with the service (including any credit card or bank account

               number);


       (p)     All privacy settings and other account settings, including privacy settings for

               individual Facebook posts and activities, and all records showing which Facebook

               users have been blocked by the account;


       (q)     All records pertaining to communications between Facebook and any person

               regarding the user or the user’s Facebook account, including contacts with support

               services and records of actions taken.


       Facebook is hereby ordered to disclose the above information to the government within

fourteen days of issuance of this warrant.

III.   Information to be seized by the government

       All information described above in Section II that constitutes fruits, evidence and

instrumentalities of violations of Title 26, United States Code, 5861(d) involving Cyril Laurence

Lartigue on or about May 30, 2020, including, for each user ID identified on Attachment A,

Section I, information pertaining to the following matters:
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 35 of 58




 (a) Possession/Manufacture of an unregistered destructive device; and

    communications with other persons, known or unknown, involved in the

    aforementioned criminal activity.


 (b) Evidence indicating how and when the Facebook account was accessed or used,

    to determine the chronological and geographic context of account access, use, and

    events relating to the crime under investigation and to the Facebook account

    owner;


 (c) Evidence indicating the Facebook account owner’s state of mind as it relates to

    the crime under investigation;


 (d) The identity of the person(s) who created or used the user ID, including records

    that help reveal the whereabouts of such person(s).


 (e) The identity of person(s) who communicated with the user ID about matters

    relating to the possession/manufacture of an unregistered destructive device,

    including records that help reveal their whereabouts.
            Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 36 of 58




   CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS PURSUANT TO
            FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)
       I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Facebook, and my title is

_____________________________. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Facebook. The attached records consist of ______________ [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:


       a.       all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Facebook, and they were made by Facebook as a regular practice; and


       b.       such records were generated by Facebook’s electronic process or system that

produces an accurate result, to wit:


                1.      the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Facebook in a manner to ensure that they are true duplicates of the

original records; and


                2.      the process or system is regularly verified by Facebook, and at all times

pertinent to the records certified here the process and system functioned properly and normally.
          Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 37 of 58




        I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




 Date                                  Signature
            Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 38 of 58




                                             ATTACHMENT B

  I.      Property to Be Searched

       This warrant applies to information associated with the Instagram profile with username:

                                https://www.instagram.com/cyreales/

that is stored at premises owned, maintained, controlled, or operated by Instagram, LLC, a

company that is owned by Facebook, Inc. and headquartered in Menlo Park, California.

 II.      Information to be disclosed by Instagram, LLC

          To the extent that the information described in this Attachment, is within the possession,

custody, or control of Instagram, LLC, including any messages, records, files, logs, or

information that have been deleted but are still available to Instagram, LLC, or have been

preserved pursuant to a request made under 18 U.S.C. § 2703(f), Instagram, LLC is required to

disclose the following information to the government for each account listed in Attachment A:

          (a)    All identity and contact information, including full name, e-mail address, physical
                 address (including city, state, and zip code), date of birth, phone numbers, gender,
                 hometown, occupation, and other personal identifiers;
          (b)    All past and current usernames associated with the account;
          (c)    The dates and times at which the account and profile were created, and the
                 Internet Protocol (“IP”) address at the time of sign-up;
          (d)    All activity logs including IP logs and other documents showing the IP address,
                 date, and time of each login to the account, as well as any other log file
                 information;
          (e)    All information regarding the particular device or devices used to login to or
                 access the account, including all device identifier information or cookie
                 information, including all information about the particular device or devices used
                 to access the account and the date and time of those accesses;
          (f)    All data and information associated with the profile page, including photographs,
                 “bios,” and profile backgrounds and themes;
          (g)    All communications or other messages sent or received by the account from May
                 23, 2020 to June 6, 2020;
         Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 39 of 58




       (h)     All user content created, uploaded, or shared by the account, including any
               comments made by the account on photographs or other content from May 23,
               2020 to June 6, 2020;
       (i)     All photographs and images in the user gallery for the account from May 23,
               2020 to June 6, 2020;
       (j)     All location data associated with the account, including geotags from May 23,
               2020 to June 6, 2020;
       (k)     All data and information that has been deleted by the user from May 23, 2020 to
               June 6, 2020;
       (l)     A list of all of the people that the user follows on Instagram and all people who
               are following the user (i.e., the user’s “following” list and “followers” list), as
               well as any friends of the user, from May 23, 2020 to June 6, 2020;
       (m)     All privacy and account settings;
       (n)     All records of Instagram searches performed by the account, including all past
               searches saved by the account from May 23, 2020 to June 6, 2020;
       (o)     All information about connections between the account and third-party websites
               and applications; and,
       (p)     All records pertaining to communications between Instagram, LLC and any
               person regarding the user or the user’s Instagram account, including contacts with
               support services, and all records of actions taken, including suspensions of the
               account.
       Instagram is hereby ordered to disclose the above information to the government within

fourteen days of issuance of this warrant.


III.   Information to be seized by the government

       All information described above in Section II that constitutes fruits, evidence and

instrumentalities of violations of Title 26, United States Code, Section 5861(d) involving Cyril

Laurence Lartigue on or about May 30, 2020, including, for each username identified on this

Attachment, information pertaining to the following matters:
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 40 of 58




 (a) Possession/Manufacture of an unregistered destructive device; and

    communications with other persons, known or unknown, involved in the

    aforementioned criminal activity.


 (b) Evidence indicating how and when the Instagram account was accessed or used,

    to determine the chronological and geographic context of account access, use, and

    events relating to the crime under investigation and to the Instagram account

    owner;


 (c) Evidence indicating the Instagram account owner’s state of mind as it relates to

    the crime under investigation;


 (d) The identity of the person(s) who created or used the user ID, including records

    that help reveal the whereabouts of such person(s).


 (e) The identity of person(s) who communicated with the user ID about matters

    relating to the possession/manufacture of an unregistered destructive device,

    including records that help reveal their whereabouts.
            Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 41 of 58




                     CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                      RECORDS PURSUANT TO FEDERAL RULES OF
                             EVIDENCE 902(11) AND 902(13)


       I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Instagram, LLC, and my title is

_____________________________. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Instagram, LLC. The attached records consist of ______________ [GENERALLY

DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:

       a.       all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Instagram, LLC, and they were made by Instagram, LLC as a regular

practice; and

       b.       such records were generated by Instagram, LLC’s electronic process or system

that produces an accurate result, to wit:

                1.      the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Instagram, LLC in a manner to ensure that they are true duplicates of the

original records; and

                2.      the process or system is regularly verified by Instagram, LLC, and at all

times pertinent to the records certified here the process and system functioned properly and

normally.
          Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 42 of 58




        I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




 Date                                  Signature
           Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 43 of 58




                                       ATTACHMENT C


  I.   Property to Be Searched

       This warrant applies to information associated with the Twitter profile with username:

                              https://twitter.com/clartigue17?lang=en

That is stored at premises owned, maintained, controlled, or operated by Twitter, a company

headquartered in San Francisco, California.


 II.   Information to be disclosed by Twitter

       To the extent that the information described in this Attachment, is within the possession,

custody, or control of Twitter, regardless of whether such information is located within or

outside of the United States, including any messages, records, files, logs, or information that

have been deleted but are still available to Twitter, or have been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), Twitter is required to disclose the following information to the

government for each user ID listed in this Attachment for the period from May 23, 2020 to June

6, 2020:

       (a)     All contact and personal identifying information, including full name, user

               identification number, birth date, gender, contact e-mail addresses, physical

               address (including city, state, and zip code), telephone numbers, screen names,

               websites, and other personal identifiers;


       (b)     All past and current usernames, account passwords, and names associated with

               the account;


       (c)     The dates and times at which the account and profile were created, and the

               Internet Protocol (“IP”) address at the time of sign-up;
  Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 44 of 58




(d)   All IP logs and other documents showing the IP address, date, and time of each

      login to the account;


(e)   All data and information associated with the profile page, including photographs,

      “bios”, and profile backgrounds and themes;


(f)   All “Tweets” and Direct Messages sent, received “favorited”, or retweeted by the

      account, and all photographs or images included in those Tweets and Direct

      Messages;


(g)   All photographs and images in the user gallery for the account;


(h)   All location data associated with the account, including all information collected

      by the “Tweet With Location” service;


(i)   All information about the account’s use of Twitter’s link service, including all

      longer website links that were shortened by the service, all resulting shortened

      links, and all information about the number of times that a link posted by the

      account was clicked;


(j)   All data and information that has been deleted by the user;


(k)   A list of all the people that the user follows on Twitter (i.e., the user’s “following”

      list);


(l)   All “lists” created by the account;


(m)   All information on the “Who to Follow” list for the account;


(n)   All privacy and account settings;
         Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 45 of 58




       (o)      All records of Twitter searches performed by the account, including all past

                searches saved by the account;


       (p)      All information about connections between the account and third-party websites

                and applications;


       (q)      All records pertaining to communications between Twitter and any person

                regarding the user or the user’s Twitter account, including contacts with support

                services, and all records of actions taken, including suspensions of the account.


III.   Information to be seized by the government

       All information described above in this Attachment that constitutes fruits, evidence and

instrumentalities of violations of Title 26, United States Code, 5861(d) involving Cyril Laurence

Lartigue on or about May 30, 2020, including, for each user ID identified in this Attachment,

information pertaining to the following matters:

             (a) Possession/Manufacture of an unregistered destructive device; and

                communications with other persons, known or unknown, involved in the

                aforementioned criminal activity.


             (b) Records indicating that data has been deleted by the account owner, potentially to

                hide evidence of a crime.


             (c) Evidence indicating how and when the account was accessed or used, to

                determine the chronological and geographic context of account access, use, and

                events relating to the crime under investigation and to the account owner;
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 46 of 58




 (d) Evidence indicating the account owner’s state of mind as it relates to the crime

    under investigation;


 (e) The identity of the person(s) who created or used the user ID, including records

    that help reveal the whereabouts of such person(s).


 (f) The identity of person(s) who communicated with the user ID about matters

    relating to the possession/manufacture of an unregistered destructive device,

    including records that help reveal their whereabouts.
            Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 47 of 58




                     CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                      RECORDS PURSUANT TO FEDERAL RULES OF
                             EVIDENCE 902(11) AND 902(13)


       I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Instagram, LLC, and my title is

_____________________________. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Instagram, LLC. The attached records consist of ______________ [GENERALLY

DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:

       a.       all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Instagram, LLC, and they were made by Instagram, LLC as a regular

practice; and

       b.       such records were generated by Instagram, LLC’s electronic process or system

that produces an accurate result, to wit:

                1.      the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Instagram, LLC in a manner to ensure that they are true duplicates of the

original records; and

                2.      the process or system is regularly verified by Instagram, LLC, and at all

times pertinent to the records certified here the process and system functioned properly and

normally.
          Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 48 of 58




        I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




 Date                                  Signature
          Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 49 of 58




                                           ATTACHMENT D

  I.   Property to Be Searched

       This warrant applies to information associated with the following electronic accounts:

                                     Clartigue10@gmail.com

       That is stored at premises owned, maintained, controlled, or operated by Google, Inc.

(“Google”), a company headquartered in Mountain View, California.

 II.   Information to be disclosed by Google, Inc. (the “Provider”)

       To the extent that the information described in this Attachment, is within the possession,

custody, or control of the Provider, regardless of whether such information is located within or

outside of the United States, including any emails, records, files, logs, or information that has

been deleted but is still available to the Provider, or have been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), the Provider is required to disclose the following information to

the government for each account or identifier listed in this Attachment for the period from May

23, 2020 to June 6, 2020:

       (a)     The contents of all emails or other communications (including instant messages,

               Google Hangout, and other) associated with the account, including stored or

               preserved copies of emails/communications sent to and from the account, draft

               emails/communications, the source and destination addresses associated with each

               email/communication, the date and time at which each email/communication was

               sent, and the size and length of each email/communication.


       (b)     The contents of any file storage associated with this account, such as Google

               Drive.
         Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 50 of 58




       (c)      All records or other information regarding the identification of the account, to

                include full name, physical address, telephone numbers and other identifiers,

                records of session times and durations, the date on which the account was created,

                the length of service, the IP address used to register the account, log-in IP

                addresses associated with session times and dates, account status, alternative

                email addresses provided during registration, methods of connecting, log files,

                and means and source of payment (including any credit or bank account number).


       (d)      The types of service utilized.


       (e)      All records or other information stored during the relevant time by an individual

                using the accounts, including address books, contact and buddy lists, calendar

                data, pictures and files.


       (f)      All records pertaining to communications between the Provider and any person

                regarding the account, including contacts with support services and records of

                actions taken.


III.   Information to be seized by the government

       All information described above in Section II that constitutes fruits, evidence and

instrumentalities of violations of Title 26, United States Code, 5861(d) involving Cyril Laurence

Lartigue on or about May 30, 2020, including, for each account or identifier listed in this

Attachment, information pertaining to the following matters:

             (g) Possession/Manufacture of an unregistered destructive device; and

                communications with other persons, known or unknown, involved in the

                aforementioned criminal activity.
Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 51 of 58




 (h) Records indicating that data has been deleted by the account owner, potentially to

    hide evidence of a crime.


 (i) Evidence indicating how and when the account was accessed or used, to

    determine the chronological and geographic context of account access, use, and

    events relating to the crime under investigation and to the account owner;


 (j) Evidence indicating the account owner’s state of mind as it relates to the crime

    under investigation;


 (k) The identity of the person(s) who created or used the user ID, including records

    that help reveal the whereabouts of such person(s).


 (l) The identity of person(s) who communicated with the user ID about matters

    relating to the possession/manufacture of an unregistered destructive device,

    including records that help reveal their whereabouts.


 (m) Account history (including Terms of Service and any complaints) and billing

    records (including date, time, duration, and screen names used each time the

    account was activated).
            Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 52 of 58




                     CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                      RECORDS PURSUANT TO FEDERAL RULES OF
                             EVIDENCE 902(11) AND 902(13)


       I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Instagram, LLC, and my title is

_____________________________. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Instagram, LLC. The attached records consist of ______________ [GENERALLY

DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:

       a.       all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Instagram, LLC, and they were made by Instagram, LLC as a regular

practice; and

       b.       such records were generated by Instagram, LLC’s electronic process or system

that produces an accurate result, to wit:

                1.      the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Instagram, LLC in a manner to ensure that they are true duplicates of the

original records; and

                2.      the process or system is regularly verified by Instagram, LLC, and at all

times pertinent to the records certified here the process and system functioned properly and

normally.
          Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 53 of 58




        I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




 Date                                  Signature
            Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 54 of 58




                                       ATTACHMENT E


  I.   Property to Be Searched

       This warrant applies to information associated with the following Apple Inc., iCloud

storage and email account

       Subscriber: Cyril Laurence Lartigue

       Emails: Clartigue10@gmail.com; and/or subscriber Cyril Laurence Lartigue; and/or

       associated with telephone number: (512) 586-3046; and/or the associated email address

       ending in “@icloud.com,” or “@me.com,” or “@mac.com,” which is stored at premises

       owned, maintained , controlled, or operated by Apple Inc., a company headquartered in

       Cupertino, California.

 II.   Information to be disclosed by Apple Inc.

       To the extent that the information described in this Attachment, is within the possession,

custody, or control of Apple Inc., including any messages, records, files, logs, or information that

have been deleted but are still available to Apple Inc., or have been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), Apple Inc., is required to disclose the following information to

the government for each account or identifier listed in this Attachment:

       a.       All records or other information regarding the identification of the account, to

                include full name, e-mail addresses provided, physical address, telephone numbers

                and other identifiers, records of session times and durations, the time and date on

                which the account was created, the length of service, the types of service utilized,

                the IP address used to register the account, log-in IP addresses associated with

                session times and dates, account status, alternative e-mail addresses provided

                during registration, methods of connecting, log files, any other accounts linked to
     Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 55 of 58




         this user or e-mail, and means and source of payment (including any credit or bank

         account number);

b.       All location information related to the account from May 23, 2020 to June 6, 2020,

         to include the mobile device location, GPS, or IP addresses associated with the

         account, logins, or posts;

c.       Any other Apple accounts accessed by this user;

d.       The contents of all e-mails and instant messages sent or received from May 23,

         2020 to June 6, 2020 and stored in the account, including copies of e-mails and

         instant messages sent to and from the account, draft e-mails and instant messages,

         the source and destination addresses associated with each e-mail and/or instant

         message, the date and time at which each e-mail or instant message was sent, and

         the size and length of each e-mail or instant message;

e.       The contents of all instant messages sent or received from May 23, 2020 to June

         6, 2020 and stored in the account, including copies of messages sent to and from

         the account, draft messages, the source and destination addresses associated with

         each message, the date and time at which a message was sent/received, and the size

         and length of each message;

f.       Any deleted e-mails or instant messages sent or received from May 23, 2020 to

         June 6, 2020, including any information described in subparagraphs “d” and “e”

         above;

g.       All photographs, messages, iOS device backups, or other content stored in the

         iCloud account from May 23, 2020 to June 6, 2020, and all information pertaining

         to the source or such photographs and other stored content;
            Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 56 of 58




       h.       Record of all accesses of the account from May 23, 2020 to June 6, 2020,

                including the times, dates, IP addresses, device used (identifiers and type), device

                location data, and browser used associated with these accesses;

       i.       All address books, contact and buddy lists, calendar data, pictures, and files stored

                from May 23, 2020 to June 6, 2020;

       j.       All records pertaining to communications between Apple Inc. and any person

                regarding the account, including contacts with support services and records of

                action taken; and

       k.       All records associated with the other services provided with an iCloud account, to

                include: iCloud, Groups, Office, Photographs, Spaces, iTunes and iPhones.

III.   Information to be seized by the government

1. All records and information described in Section II above that constitutes fruits, evidence, and

   instrumentalities of violations of Title 26, United States Code, Section 5861(d) including, for

   each account and identifier listed on this Attachment, the following:

       a.       All files, including, but not limited to, communications, images, and videos related to

                the possession/manufacture of an unregistered destructive device;

       b.       Records relating to who created, used, or communicated with the account or

                identifier, including records about their identities and whereabouts; and

2. Evidence of who used, owned, or controlled the account or identifier listed on this Attachment;

3. Evidence of the times the account or identifier listed on this Attachment was used;

4. Passwords and/or encryption keys, and other access information that may be necessary to

   access the account or identifier listed on this Attachment and other associated accounts.
            Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 57 of 58




   CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS PURSUANT TO
            FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)


I, _________________________________, attest, under penalties of perjury by the laws of the

United States of America pursuant to 28 U.S.C. § 1746, that the information contained in this

certification is true and correct. I am employed by Instagram, LLC, and my title is

_____________________________. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Instagram, LLC. The attached records consist of ______________ [GENERALLY

DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:

       a.       all records attached to this certificate were made at or near the time of the

       occurrence of the matter set forth by, or from information transmitted by, a person with

       knowledge of those matters, they were kept in the ordinary course of the regularly

       conducted business activity of Instagram, LLC, and they were made by Instagram, LLC

       as a regular practice; and

       b.       such records were generated by Instagram, LLC’s electronic process or system

       that produces an accurate result, to wit:

                1.     the records were copied from electronic device(s), storage medium(s), or

       file(s) in the custody of Instagram, LLC in a manner to ensure that they are true

       duplicates of the original records; and

                2.     the process or system is regularly verified by Instagram, LLC, and at all

       times pertinent to the records certified here the process and system functioned properly

       and normally.
         Case 1:20-mj-00841-SH Document 1 Filed 09/30/20 Page 58 of 58




       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

       the Federal Rules of Evidence.




Date                                  Signature
